Case 1:18-cv-01564-MSG Document 38 Filed 08/05/19 Page 1 of 1 PageID #: 179



                       IN THE UNITED ST ATES DISTRICT COURT
                          FOR THE DISTRICT OF DELA WARE

                                                   )
 SHIONOGI INC.                                     )
 AND ANDRX LABS , L.L.C.,                          )
                                                   )
 Plaintiffs,                                       )
                                                   )
 V.                                                )      C.A. No. 18-1564-MSG
                                                   )
 AMNEAL PHARMACEUTICALS LLC,                       )
                                                   )
 Defendant.                                        )
                                                   )
________________                                   )

                                --ORDER OF DISMISSAL WITH PREJUDICE
               ('      /

        The Court having considered the Stipulated Motion for Dismissal With Prejudice of all

claims and counterclaims asserted between Plaintiffs Shionogi Inc. and Andrx Labs, L.L.C., and

Defendant Amneal Pharmaceuticals LLC, it is hereby

        ORDERED, ADJUDGED, AND DECREED that all claims and counterclaims between

Plaintiffs Shionogi Inc. and Andrx Labs, L.L.C., and Defendant Amneal Pharmaceuticals LLC in

Civil Action No. 18-1564-MSG are hereby dismissed with prejudice, subject to the terms of the

agreement entitled "Settlement and License Agreement" dated July 31 , 2019.

       It is further ORDERED that all attorneys' fees and costs are to be borne by the party that

incurred them and neither party shall be required to pay any costs, attorney fees or other

expenses associated with the matters settled by this Stipulated Motion for Dismissal with

Prejudice.


IT IS SO ORDERED this Sth          day of AU9US1"           , 2019.
